                      Case 1:19-cr-10117-IT Document 451 Filed 09/16/19 Page 1 of 4

AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                     Attachment (Page 1) — Statementof Reasons

DEFENDANT:           Felicity Huffman
CASE NUMBER: 1:19-cr-10117-IT-6
DISTRICT:    Massachusetts

                                                        STATEMENT OF REASONS
                                                                (Not for Public Disclosure)
       Sections I. II, III, IV, and VII oftheStatement ofReasonsform mustbe completed in allfelony and ClassA misdemeanor cases.

I.     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       A. ^     The court adopts the presentenceinvestigation report without change.
       B. •     The court adopts the presentence investigation report with the following changes. (Use Section VIII ifnecessary)
                 (Check all thatapply andspecify courtdetermination, findings, or comments, referencingparagraph numbers in thepresentence report.)

           1.   •      ChapterTwo of the United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                       summarize the changes,includingchangesto base offense level, or specificoffense characteristics)



           2.   •      Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                       summarize thechanges, including changes to victim-related adjustments, role in theoffense, obstruction ofjustice,multiple counts, or
                       acceptance ofresponsibility)



           3.   •      Chapter Four of the United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                       summarize thechanges, including changes to criminal history category or scores, careeroffender status, or criminal livelihood determinations)



           4.    n     Additional Comments or Findings: (include comments orfactualfindings concerning any information inthe presentence report.
                       including information thattheFederalBureau ofPrisons mayrelyon when it makes inmate classification, designation, orprogramming
                       decisions: anyotherrulings ondisputed portions ofthepresentence investigation report; identification of those portions ofthereportindispute
                       butfor which a court determination is unnecessary becausethematterwillnot affect sentencing or the courtwillnotconsiderit)


       C. •     The record establishes no needfor a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guidelineproducing the highest offense level)

II.    COURT FINDINGON MANDATORY MINIMUM SENTENCE (Check allthat apply)

       A. •     One or more counts of conviction carrya mandatory minimum termof imprisonment andthesentence imposed is at or
                above the applicable mandatory minimum term.
       B. •     One or more counts of conviction carry a mandatory minimum term of imprisonment, butthesentence imposed is below
                a mandatory minimum term because the courthas determined thatthe mandatory minimum termdoesnotapplybased on:
                •      findings of fact in this case: (Specify)

                •      substantial assistance (18 U.S.C. § 3553(e))
                •      the statutory safety valve (18 U.S.C. § 3553(0)

       C. ^     No count ofconviction carries a mandatory minimum sentence.
III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
       Total Offense Level:     5
       Criminal History Category:          I
                        (after application of§5G1.1 and§5Gl.2) _0                             tO    6                       months
       Supervised Release Range: _1                   to     3    years
       Fine Range: $ 500                  to$ 9,500

       •   Finewaived or belowthe guideline range because of inability to pay.
                            Case 1:19-cr-10117-IT Document 451 Filed 09/16/19 Page 2 of 4

AO 245B (Rev. 11/16)        Judgment in a Criminal Case                                                                            Not for Public Disclosure
                            Attachment (Page 2) — Statement of Reasons

DEFENDANT:                Felicity Huffman
CASE NUMBER:1:19-cr-10117-IT-6
DISTRICT:   Massachusetts
                                                               STATEMENT OF REASONS
IV.    GUIDELINE SENTENCING DETERMINATION (Check allthat apply)
       A.     ei       The sentence is within the guideline range and the difference between the maximum and minimum ofthe guideline range
                       does not exceed 24 months.
       B.     •        The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                       exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section Vlll ifnecessary)

       C. •           Thecourt departs from theguideline range foroneor more reasons provided in the Guidelines Manual.
                       (AlsocompleteSection V.)
       D. •            The court imposed a sentence otherwise outside thesentencing guideline system (i.e., a variance). (Also complete Section VI)
       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
       A. The sentence imposed departs: (Check only one)
          • above the guideline range
          • below the guideline range
       B. Motion for departure beforethe court pursuant to: (Check all that apply and specify reason(s) in sections CandD)
              1.            Plea Agreement
                            •    bindingplea agreement for departure acceptedby the court
                            •    plea agreement for departure, which the court finds to be reasonable
                            •    plea agreement thatstatesthatthe government will not oppose a defense departure motion.
            2.              Motion Not Addressed in a Plea Agreement
                            •      government motion for departure
                            •      defense motion for departure to which the government did not object
                            •      defense motion for departure to which the govemment objected
                            •      joint motion by both parties
            3.               Other
                            •      Otherthana plea agreement or motion by the partiesfor departure
       C.         Reasons for departure: (Check all thatapply)
•     4A1.3         Criminal History Inadequacy            •    5K2.1    Death                          •    5K2.12 Coercion and Duress
•     5H1.1         Age                                    •    5K2.2    Physical Injury                •    5K2.13    Diminished Capacity
•     5H1.2         Education and Vocational Skills        •    5K2.3    Extreme Psychological Injury   •    5K2.14 Public Welfare
•     5H1.3         Mental and Emotional Condition         •    5K2.4    Abduction or Unlawful          •    5K2.16    Voluntary Disclosure of
                                                                         Restraint                                     Offense
•     5H1.4         Physical Condition                     •    5K2.5    Property Damage or Loss        •    5K2.17    High-Capacity, Semiautomatic
                                                                                                                       Weapon
•     5H1.5         Employment Record                      •    5K2.6    Weapon                         •    5K2.18    Violent Street Gang
•     5H1.6         Family Ties and Responsibilities       •    5K2.7    Disruption of Govemment        •    5K2.20 Aberrant Behavior
                                                                         Function
•     5H1.11        Military Service                       •    5K2.8    Extreme Conduct                •    5K2.21    Dismissed and Uncharged
                                                                                                                       Conduct
•     5H1.11 Charitable Service/Good Works                 •    5K2.9    Criminal Purpose               •    5K2.22 Sex Offender Characteristics
•     5K1.1         Substantial Assistance                 •    5K2.10 Victim's Conduct                 •    5K2.23    Discharged Terms of
                                                                                                                       Imprisonment
•     5K2.0         Aggravating/Mitigating                 •    5K2.11   Lesser Harm                    •    5K2.24    Unauthorized Insignia
                    Circumstances
                                                                                                        •    5K3.1     Early Disposition Program
                                                                                                                       (EDP)
•     Other Guideline Reason(s) for Departure, to includedepartures pursuantto the commentary in1the             Guidelines Manual: {see "List of
      Departure Provisions"followingthe Indexin the GuidelinesManual.) (Pleasespecify)



       D.         State the basis for the departure. (Use Section VIII ifnecessary)
                      Case 1:19-cr-10117-IT Document 451 Filed 09/16/19 Page 3 of 4
AO245B(Rev. 11/16)    Judgment in a Criminal Case                                                                      NotforPublic Disclosure
                      Attachment (Page 3)—Statement ofReasons

DEFENDANT:   Felicity Huffman
CASE NUMBER: 1:19-cr-10117-IT-6
DISTRICT:    Massachusetts
                                                    STATEMENT OF REASONS
VI.   COURT DETERMINATION FOR A VARIANCE (ifapplicable)
      A. The sentence imposed is: (Check only one)
         • above the guideline range
         • below the guideline range
      B. Motion for a variance before the court pursuant to: (Check allthat apply andspecify reason(s) in sections Cand D)
           1.          Plea Agreement
                       •     bindingplea agreement for a variance accepted by the court
                       •     plea agreement for a variance, which the court finds to be reasonable
                       •   plea agreement that statesthat the government will not opposea defense motion for a variance
           2.          Motion Not Addressed in a Plea Agreement
                      •      government motion for a variance
                      •      defense motion for a variance to which the govemment did not object
                      •      defense motion for a variance to which the government objected
                      •      joint motion by both parties
           3.          Other
                      •      Other than a plea agreement or motion by the parties for a variance

      C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check allthat apply)
         • The natureand circumstances of the offensepursuantto 18 U.S.C. § 3553(a)(l)
            • Mens Rea                           •    Extreme Conduct                 • Dismissed/Uncharged Conduct
            •    Role in the Offense             •    Victim Impact
            •    General Aggravating or Mitigating Factors (Specify)
         • The history and characteristics of the defendant pursuant to 18U.S.C. § 3553(a)(1)
                •    Aberrant Behavior                •     Lack of Youthful Guidance
                •    Age                              •     Mental and Emotional Condition
                •    Charitable Service/Good          •     Military Service
                     Works
                •    Community Ties                   •     Non-Violent Offender
                •    Diminished Capacity              •     Physical Condition
                •    Drag or Alcohol Dependence       •     Pre-sentence Rehabilitation
                •    Employment Record                •     Remorse/Lack of Remorse
                •    Family Ties and                  •     Other: (Specify)
                     Responsibilities
                •    Issues with Criminal History: (Specify)
           •    To reflect the seriousness of the offense, to promote respect forthe law, andto provide just punishment for theoffense
                (18 U.S.C. § 3553(a)(2)(A))
           •    To affordadequatedeterrenceto criminal conduct(18 U.S.C. § 3553(a)(2)(B))
           •    To protect the public from furthercrimesof the defendant(18 U.S.C. § 3553(a)(2)(C))
           •    To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendantwith other correctional treatment in the most effectivemanner(18 U.S.C. § 3553(a)(2)(D))
           •    To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
           •    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
           •    Acceptance of Responsibility          •    Conduct Pre-trial/On Bond • Cooperation Without Govemment Motion for
           •    Early Plea Agreement                  •    Global Plea Agreement              Departure
           •    Tims ScTved (not counted in sentence) •    Waiver of Indictment          • Waiverof Appeal
           •    Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

           •    Other: (Specify)
      D. State the basis for a variance. (Use Section VIIIifnecessary)
                      Case 1:19-cr-10117-IT Document 451 Filed 09/16/19 Page 4 of 4
AO 245B (Rev. 11/16) Judgment ina Criminal Case                                                                          Not for Public Disclosure
                      Attachment (Page4) — Statement of Reasons

DEFENDANT: Felicity Huffman
CASENUMBER: 1:19.cr-10117-IT-6
DTSTRICT:             Massachusetts
                                                     STATEMENT OF REASONS

VII.   COURT DETERMINATIONS OF RESTITUTION

       A. 0       Restitution Not Applicable.

       B. Total Amount of Restitution: $

       C. Restitution not ordered: (Check only one)

            1.    •    For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                       the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
            2.    •    For offenses for which restitution is otherwise mandatory under 18U.S.C. § 3663A, restitution is not ordered because
                       determining complex issues of fact and relating them to the cause or amount of thevictims' losses would complicate
                       or prolong the sentencing process to a degree thatthe need to provide restitution to anyvictim would be outweighed
                       by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
            3.    •    For other offenses for which restitution isauthorized under 18 U.S.C. § 3663 and/or required by the sentencing
                       guidelines, restitution is not ordered because the complication and prolongation of thesentencing process resulting
                       from the fashioning of a restitution order outweigh the need to provide restitution to anyvictims under 18 U.S.C. §
                       3663(a)(l)(B)(ii).
            4.    •    For offenses for which restitutionis otherwisemandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or .
                       3663A, restitution is not ordered because the victim(s)'(s) losses were not asccrtainable (18 U.S.C. § 3664(d)(5))
            5.    •    For offenses for which restitution is otherwisemandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                       3663A, restitution is not ordered because the victim(s) elected to notparticipate in any phase of determining the
                       restitution order (18 U.S.C. § 3664(g)(1)).
            6.    •    Restitution is not ordered for other reasons. (Explain)

       D. •       Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c))i



VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ifapplicable)
        The government did not provide a listing of amounts subject to restitution, and the court was unable to determine any
        reasonably foreseeable pecuniary harm that resulted from the offense or that the defendant purposefully sought to
        inflict on the victims Identified by the government. The court instead set a fine above that provided by the guideline.




Defendant's Soc. Sec. No.: XXX-XX-XXXX                                               Date ofImposition ofJudgment
                                                                                                     09/13/2019
Defendant's Date of Birth:     1976
                                       Los Angeles, OA
Defendant's Residence Address:                        |                               Signature of Judge
                                                                                     Indira Talwani, U.S. District Judge
Defendant's Mailing Address;           | ,^^e•            r a,                       Name and Title ofJudge          /           ^
                                                                                     Date Signed               r//^ /i/O/y
